Exhibit 10.1
 
 
THIRD AMENDMENT TO CREDIT AGREEMENT


This Third Amendment to the Credit Agreement (as defined below) (the
“Amendment”) is dated as of March 19, 2012 (with a Second Amendment Effective
Date as determined in accordance with Section 3 below), by and among CROSS
COUNTRY HEALTHCARE, INC., a Delaware corporation (the “Borrower”), certain
subsidiaries of the Borrower party hereto (the “Subsidiary Guarantors”), the
Lenders party hereto (the “Lenders”) pursuant to an authorization (in the form
attached hereto as Exhibit A, each a “Lender Authorization”) and WELLS FARGO
BANK, NATIONAL ASSOCIATION (successor by merger to Wachovia Bank, National
Association), a national banking association, as Administrative Agent for the
Lenders party to the Credit Agreement.


STATEMENT OF PURPOSE:


The Borrower, the Lenders and the Administrative Agent are parties to the Credit
Agreement dated as of November 10, 2005 and amended and restated as of September
9, 2008 (as further amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”).
 
The Borrower and the Subsidiary Guarantors have requested that the
Administrative Agent and the Lenders agree to amend the Credit Agreement as more
specifically set forth herein.  Subject to the terms and conditions set forth
herein, the Administrative Agent and the Lenders have agreed to grant such
requests of the Borrower and the Subsidiary Guarantors.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
 
1. Capitalized Terms.  All capitalized undefined terms used in this Amendment
(including, without limitation, in the introductory paragraph and the statement
of purpose hereto) shall have the meanings assigned thereto in the Credit
Agreement.
 
2. Amendments to Credit Agreement.  Subject to and in accordance with the terms
and conditions set forth herein, and effective on and after the Third Amendment
Effective Date (as defined below), the Credit Agreement is hereby amended in
accordance with this Section 2.
 
(a)           New Definition.  The following new definition is hereby added to
Section 1.1 of the Credit Agreement in correct alphabetical order:
 
“ ‘Third Amendment Effective Date’ means the date on which that certain Third
Amendment to Credit Agreement by and among the Borrower, the Subsidiary
Guarantors, the Lenders party thereto and the Administrative Agent became
effective in accordance with the terms thereof.”
 
(b)           Amendment to Section 11.6(e).  Section 11.6(e) of the Credit
Agreement is hereby amended and restated in its entirety as follows:
 
“(e)           so long as (i) no Default or Event of Default shall have occurred
and be continuing or would result therefrom, (ii) prior to giving pro forma
effect thereto and immediately after giving pro forma effect thereto, the
Consolidated Total Leverage Ratio is less than 2.00 to 1.00 and (iii) prior to
giving pro forma effect thereto and immediately after giving pro forma effect
thereto, there are no outstanding Revolving Credit Loans (other than L/C
Obligations), the Borrower may declare and pay dividends on its Capital Stock
and make purchases, repurchases, redemptions, retirements and other acquisitions
for value of its Capital Stock (excluding repurchases, redemptions, retirements
and other acquisitions permitted under Section 11.6(c) and Section 11.6(d)) in
an aggregate amount subsequent to the Third Amendment Effective Date not to
exceed $5,000,000 in any Fiscal Year using existing cash and Cash Equivalents on
the balance sheet of the Borrower at such time.”
 
 
1

--------------------------------------------------------------------------------

 
 
3. Conditions to Effectiveness.  This Amendment shall be deemed to be effective
upon the satisfaction of each of the following conditions (the “Third Amendment
Effective Date”):
 
(a)           the Administrative Agent shall have received counterparts of this
Amendment executed by the Administrative Agent (on behalf of itself and the
Lenders), the Borrower and each of the Subsidiary Guarantors;
 
(b)           the Administrative Agent shall have received executed Lender
Authorizations from Lenders constituting Required Lenders;
 
(c)           the Administrative Agent shall have been paid or reimbursed for
all reasonable out-of-pocket charges and other expenses incurred in connection
with this Amendment, including, without limitation, the reasonable fees and
disbursements of counsel for the Administrative Agent and consultant fees and
expenses;
 
(d)           the Administrative Agent shall have received such other
instruments, documents and certificates as the Administrative Agent shall
reasonably request in connection with the execution of this Amendment.
 
4. Effect of the Amendment.  Except as expressly provided herein, the Credit
Agreement and the other Loan Documents shall remain unmodified and in full force
and effect.  Except as expressly set forth herein, this Amendment shall not be
deemed (i) to be a waiver of, or consent to, a modification or amendment of, any
other term or condition of the Credit Agreement or any other Loan Document, (ii)
to prejudice any other right or rights which the Administrative Agent or the
Lenders may now have or may have in the future under or in connection with the
Credit Agreement or the other Loan Documents or any of the instruments or
agreements referred to therein, as the same may be amended, restated,
supplemented or otherwise modified from time to time, (iii) to be a commitment
or any other undertaking or expression of any willingness to engage in any
further discussion with the Borrower or any other Person with respect to any
waiver, amendment, modification or any other change to the Credit Agreement or
the Loan Documents or any rights or remedies arising in favor of the Lenders or
the Administrative Agent, or any of them, under or with respect to any such
documents or (iv) to be a waiver of, or consent to or a modification or
amendment of, any other term or condition of any other agreement by and among
the Borrower, on the one hand, and the Administrative Agent or any other Lender,
on the other hand.  References in the Credit Agreement to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein”, and “hereof”) and
in any Loan Document to the Credit Agreement shall be deemed to be references to
the Credit Agreement as modified hereby.
 
5. Representations and Warranties/No Default.  By their execution hereof,
 
(a)           The Borrower and each Subsidiary Guarantor hereby certifies,
represents and warrants to the Administrative Agent and the Lenders that each of
the representations and warranties set forth in the Credit Agreement and the
other Loan Documents is true and correct in all material respects as of the date
hereof (except to the extent that (i) any such representation or warranty that
is qualified by materiality or by reference to Material Adverse Effect, in which
case such representation or warranty is true and correct in all respects as of
the date hereof or (ii) any such representation or warranty relates only to an
earlier date, in which case such representation or warranty shall remain true
and correct as of such earlier date) and that no Default or Event of Default has
occurred or is continuing.
 
 
2

--------------------------------------------------------------------------------

 


(b)           The Borrower and each Subsidiary Guarantor hereby certifies,
represents and warrants to the Administrative Agent and the Lenders that:


(i)           it has the right, power and authority and has taken all necessary
corporate and other action to authorize the execution, delivery and performance
of this Amendment and each of the other documents executed in connection
herewith to which it is a party in accordance with their respective terms and
the transactions contemplated hereby; and


(ii)           this Amendment and each other document executed in connection
herewith has been duly executed and delivered by the duly authorized officers of
the Borrower and each of the Subsidiary Guarantors, and each such document
constitutes the legal, valid and binding obligation of the Borrower and each of
the Subsidiary Guarantors, enforceable in accordance with its terms, except as
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
state or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.


6. Reaffirmations. Each Credit Party (a) agrees that the transactions
contemplated by this Amendment shall not limit or diminish the obligations of
such Person under, or release such Person from any obligations under, any of the
Subsidiary Guaranty Agreement, the Collateral Agreement or any other Security
Document to which it is a party, (b) confirms and reaffirms its obligations
under the Subsidiary Guaranty Agreement, the Collateral Agreement and each other
Security Document to which it is a party, (c) agrees that the Subsidiary
Guaranty Agreement, the Collateral Agreement and each other Security Document to
which it is a party remain in full force and effect and are hereby ratified and
confirmed and (d) acknowledges that Wells Fargo Bank, National Association is
the Administrative Agent under the Credit Agreement and each other Loan
Document.  In furtherance of the reaffirmations set forth in this Section 6,
each Credit Party hereby grants to Wells Fargo Bank, National Association, as
the Administrative Agent, for the ratable benefit of the Secured Parties, a
security interest in, all Collateral and all proceeds thereof as security for
the Obligations, in each case subject to any applicable terms and conditions set
forth in the Subsidiary Guaranty Agreement, the Collateral Agreement and each
other Security Document to which it is a party.


7. Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF.


8. Counterparts.  This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.


9. Electronic Transmission.  A facsimile, telecopy, pdf or other reproduction of
this Amendment may be executed by one or more parties hereto, and an executed
copy of this Amendment may be delivered by one or more parties hereto by
facsimile or similar instantaneous electronic transmission device pursuant to
which the signature of or on behalf of such party can be seen, and such
execution and delivery shall be considered valid, binding and effective for all
purposes.  At the request of any party hereto, all parties hereto agree to
execute an original of this Amendment as well as any facsimile, telecopy, pdf or
other reproduction hereof.
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date and year first above written.

 

 
BORROWER:
   
CROSS COUNTRY HEALTHCARE, INC.
     
By:
/s/ Emil Hensel  
Name:
Emil Hensel
 
Title:
Chief Financial Officer
       
SUBSIDIARY GUARANTORS:
   
ASSIGNMENT AMERICA, LLC
     
By:
/s/ Emil Hensel  
Name:
Emil Hensel
 
Title:
Vice President
       
CROSS COUNTRY STAFFING, INC.
     
By:
/s/ Emil Hensel  
Name:
Emil Hensel
 
Title:
Vice President
       
CROSS COUNTRY PUBLISHING, LLC
     
By:
/s/ Emil Hensel  
Name:
Emil Hensel
 
Title:
Vice President
       
TRAVEL STAFF, LLC
     
By:
/s/ Emil Hensel  
Name:
Emil Hensel
 
Title:
President

 
 
 
[Signature Pages Continue]
 
Third Amendment
Cross Country Healthcare, Inc.
Signature Page
 
 
 

--------------------------------------------------------------------------------

 
 

 
CEJKA SEARCH, INC.
     
By:
/s/ Emil Hensel  
Name:
Emil Hensel
 
Title:
Vice President
       
CLINFORCE, LLC
     
By:
/s/ Emil Hensel  
Name:
Emil Hensel
 
Title:
Vice President
       
CROSS COUNTRY EDUCATION, LLC
     
By:
/s/ Emil Hensel  
Name:
Emil Hensel
 
Title:
Vice President
       
LOCAL STAFF, LLC
     
By:
/s/ Emil Hensel  
Name:
Emil Hensel
 
Title:
Vice President
       
MCVT, INC.
     
By:
/s/ Emil Hensel  
Name:
Emil Hensel
 
Title:
Vice President

 
 
 
[Signature Pages Continue]
 
Third Amendment
Cross Country Healthcare, Inc.
Signature Page
 
 
 

--------------------------------------------------------------------------------

 
 

 
METROPOLITAN RESEARCH ASSOCIATES, INC.
     
By:
/s/ Victor Kalafa  
Name:
Victor Kalafa
 
Title:
President
       
MRA SEARCH, INC.
     
By:
/s/ Emil Hensel  
Name:
Emil Hensel
 
Title:
Vice President
       
ASSENT CONSULTING
     
By:
/s/ Victor Kalafa  
Name:
Victor Kalafa
 
Title:
Vice President
       
MDA HOLDINGS, INC.
     
By:
/s/ Emil Hensel  
Name:
Emil Hensel
 
Title:
Vice President
       
MEDICAL DOCTOR ASSOCIATES, LLC
     
By:
/s/ Emil Hensel  
Name:
Emil Hensel
 
Title:
Vice President
                    ALLIED HEALTH GROUP, LLC               
By:
/s/ Emil Hensel  
Name:
Emil Hensel  
Title:
Vice President

 
 
 
[Signature Pages Continue]
 
Third Amendment
Cross Country Healthcare, Inc.
Signature Page
 
 
 

--------------------------------------------------------------------------------

 
 

 
CREDENT VERIFICATION AND LICENSING SERVICES, LLC
     
By:
/s/ Emil Hensel  
Name:
Emil Hensel
 
Title:
Vice President
       
CC LOCAL, INC.
     
By:
/s/ Emil Hensel  
Name:
Emil Hensel
 
Title:
President

 
 
 
[Signature Pages Continue]
 
Third Amendment
Cross Country Healthcare, Inc.
Signature Page
 
 
 

--------------------------------------------------------------------------------

 
 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent (on behalf of itself and each of
the Required Lenders) and as Issuing Lender, Swingline Lender and a Lender
     
By:
/s/ Jackie Ledea  
Name:
Jackie Ledea
 
Title:
Senior Vice President

 
 


Third Amendment
Cross Country Healthcare, Inc.
Signature Page
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A


Form of Lender Authorization
 
 
 

--------------------------------------------------------------------------------

 
 
LENDER AUTHORIZATION


Cross Country Healthcare, Inc.
Third Amendment


______________, 2012


Wells Fargo Bank, National Association, as Administrative Agent
NC0680
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention of:  Syndication Agency Services
Telephone No.:  (704) 590-2703
Telecopy No.:  (704) 590-3481


 
Re:
Third Amendment to the Credit Agreement (as defined below) to be dated on or
around March 19, 2012 (the “Amendment”), relating to that certain Credit
Agreement dated as of November 10, 2005 and amended and restated as of September
9, 2008 (as further amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) by and among CROSS COUNTRY HEALTHCARE,
INC., a Delaware corporation (the “Borrower”) the Lenders party thereto (the
“Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION (successor by merger to
Wachovia Bank, National Association), a national banking association, as
Administrative Agent for the Lenders party to the Credit Agreement.

 
This Lender Authorization acknowledges our receipt and review of the execution
copy of the Amendment in the form posted on SyndTrak Online or otherwise
distributed to us by the Administrative Agent.  By executing this Lender
Authorization, we hereby approve the Amendment, and authorize the Administrative
Agent to execute and deliver the Amendment on our behalf.


Each financial institution executing this Lender Authorization agrees or
reaffirms that it shall be a party to the Amendment and the other Loan Documents
(as defined in the Credit Agreement) to which the Lender is a party and shall
have the rights and obligations of a Lender (as defined in the Credit
Agreement), and agrees to be bound by the terms and provisions applicable to a
“Lender”, under each such agreement.  In furtherance of the foregoing, each
financial institution executing this Lender Authorization agrees to execute any
additional documents reasonably requested by the Administrative Agent to
evidence such financial institution’s rights and obligations under the Credit
Agreement.


A facsimile, telecopy, pdf or other reproduction of this Lender Authorization
may be executed by one or more parties hereto, and an executed copy of this
Lender Authorization may be delivered by one or more parties hereto by facsimile
or similar instantaneous electronic transmission device pursuant to which the
signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes.
 
 

       
[Insert name of applicable financial institution]
         
By:
     
Name:
 
 
 
Title:
 
 

 